Exhibit 99.1 CONSULTING AGREEMENT FOR SERVICES BETWEEN BOND LABORATORIES, INC AND BURNHAM HILL ADVISORS LLC This Consulting Agreement (the "Agreement") dated as of the 20th day of August, 2009 (the "Effective Date") is made and entered into by and between Bond Laboratories, Inc. a Nevada corporation(the "COMPANY"), having a place of business at 11treet Building A Suite 106 Omaha, NE 68137 and Burnham Hill Advisors LLC, having a place of business at 590 Madison Ave New York, NY 10021 ("BHA"). WHEREAS, the parties desire to define the terms and conditions under which BHA shall act as a consultant to the COMPANY providing corporate services to the COMPANY for its operating business; NOW THEREFORE, in consideration of the mutual promises herein contained, the parties agree as follows: 1.Relationship of the Parties. BHA shall act as a financial and corporate strategy consultant to the COMPANY, including initially providing the services of an Interim Chief Financial Officer of the Company. 2.Services BHA will provide to COMPANY the services as follows (the "Services"): (i) assist the Company in its development of its business plan, product descriptions, and financial forecasts; (ii) assist the Company in developing its business strategy; (iii) assist the Company in its business processes, including but not limited to establishing tools and procedures for evaluating its existing financing and tracking the Company's performance; (iv) assist in corporate development activities including alliances and acquisition analysis and structuring and (v) facilitate business development with corporate customers of the Company. 3. Performance. BHA shall devote such time to performing the Services as BHA shall deem, in its discretion, necessary. Such services, in BHA's discretion, shall be rendered in person or by telephone or other communication. BHA shall have no obligation to the COMPANY as to the manner and time of rendering the Services hereunder and the COMPANY shall not have any right to dictate or direct the details of the Services rendered hereunder. The COMPANY shall not control the means or manner in which BHA, its employees and contractors perform the work, but only the results to be accomplished. 4.Term and Termination. A. Term. The term of this Agreement shall begin on the Effective Date and end August 20, 2010.The end of such term shall be the "Expiration Date". -1- B. Termination for Cause. If either party should breach a material provision of this Agreement, the other party may terminate this Agreement upon thirty (30) days written notice unless the breach is cured within the notice period or, if the breach cannot reasonably be so cured, diligent efforts to effect such cure are commenced during that period and are continued until the cure is completed, which shall be within a reasonable time. In no event shall the breaching party's ability to cure exceed forty-five (45) days from the date the breaching party received written notification of the breach, unless otherwise agreed to in writing by both parties. In the event the breach cannot be cured within said time period, the non-breaching party may elect to terminate this Agreement. 5. Payment. The COMPANY shall pay BHA ten thousand dollars ($10,000) per month on the 15thof each month via wire transfer commencing October 15, 2009 (the first payment will be for twenty thousand dollars ($20,000) which shall reflect the payment for the initial two months of this Agreement). Such amount shall be reduced to $6,500 per month upon the hiring of a permanent CFO. Upon execution of this Agreement, the COMPANY will issue to BHA one million common stock purchase warrants with an exercise price of $0.35 and one million common stock purchase warrants with an exercise price of $0.50, both with a five year term.BHA shall be reimbursed for out of pocket expenses for travel to the COMPANY's site and other travel and business expenses as required to perform the above Services. Other non-travel related expenses greater than $500 must be pre-approved by the COMPANY. All expense reimbursements to BHA will be paid promptly upon receipt by the COMPANY. 6.Confidential Information. A. Non-Disclosure. Both parties acknowledge that either party may disclose to the other in connection with the performance of this Agreement information the disclosing party considers confidential or proprietary ("Confidential Information") the disclosure of which would be damaging to the disclosing party. For purposes of this Section 6, Confidential Information shall include all nonpublic Information of either party and/or the Client which a party and/or Client(i) marks as, or (ii) claims to the other to be, trade secret information, or (iii) which is recognizable by its nature to be a trade secret, or (iv) which is learned by one party without the other's intentional disclosure to it, or (v) which one party knows is deemed by the other to be its trade secret information including, without limitation, all software (regardless of its state of completion or form of recordation), product proposals, internally devised technology, system or network architecture or topology, all security mechanisms, product or processing capacities, revenues, customer data (including identification), information relating to its business affairs (including internal procedures and policies) and work product. B.
